Exhibit 10.6

KADANT INC.

2001 EMPLOYEES EQUITY INCENTIVE PLAN

 

1. Purpose

The purpose of this 2001 Employees Equity Incentive Plan (the “Plan”) is to
secure for Kadant Inc. (the “Company”) and its Stockholders the benefits arising
from capital stock ownership by employees and consultants to the Company and its
subsidiaries or other persons who are expected to make significant contributions
to the future growth and success of the Company and its subsidiaries. The Plan
is intended to accomplish these goals by enabling the Company to offer such
persons equity-based interests, equity-based incentives or performance-based
stock incentives in the Company, or any combination thereof (“Awards”).

 

2. Administration

The Plan will be administered by the Board of Directors of the Company (the
“Board”). The Board shall have full power to interpret and administer the Plan,
to prescribe, amend and rescind rules and regulations relating to the Plan and
Awards, and full authority to select the persons to whom Awards will be granted
(“Participants”), determine the type and amount of Awards to be granted to
Participants (including any combination of Awards), determine the terms and
conditions of Awards granted under the Plan (including terms and conditions
relating to events of merger, consolidation, dissolution and liquidation, change
of control, vesting, forfeiture, restrictions, dividends and interest, if any,
on deferred amounts), waive compliance by a participant with any obligation to
be performed by him or her under an Award, waive any term or condition of an
Award, cancel an existing Award in whole or in part with the consent of a
Participant, grant replacement Awards, accelerate the vesting or lapse of any
restrictions of any Award, correct any defect, supply any omission or reconcile
any inconsistency in the Plan or in any award and adopt the form of instruments
evidencing Awards under the Plan and change such forms from time to time. Any
interpretation by the Board of the terms and provisions of the Plan or any Award
thereunder and the administration thereof, and all action taken by the Board,
shall be final, binding and conclusive on all parties and any person claiming
under or through any party. No Director shall be liable for any action or
determination made in good faith. The Board may, to the full extent permitted by
law, delegate any or all of its responsibilities under the Plan to a committee
(the “Committee”) appointed by the Board and consisting of members of the Board.
All references in the Plan to the “Board” shall mean the Board or a Committee of
the Board to the extent that the Board’s powers or authority under the Plan have
been delegated to such Committee.

 

3. Effective Date

The Plan shall be effective as of the date first approved by the Board.

 

1



--------------------------------------------------------------------------------

4. Shares Subject to the Plan

Subject to adjustment as provided in Section 10.6, the total number of shares of
common stock of the Company, par value $.01 per share (the “Common Stock”),
reserved and available for distribution under the Plan shall be 612,000 shares.
Such shares may consist, in whole or in part, of authorized and unissued shares
or treasury shares.

If any Award of shares of Common Stock requiring exercise by the Participant for
delivery of such shares expires or terminates without having been exercised in
full, is forfeited or is otherwise terminated without a payment being made to
the Participant in the form of Common Stock, or if any shares of Common Stock
subject to restrictions are repurchased by the Company pursuant to the terms of
any Award or are otherwise reacquired by the Company to satisfy obligations
arising by virtue of any Award, such shares shall be available for distribution
in connection with future Awards under the Plan.

 

5. Eligibility

Employees and consultants to the Company and its subsidiaries, or other persons
who are expected to make significant contributions to the future growth and
success of the Company and its subsidiaries shall be eligible to receive Awards
under the Plan. Executive officers and directors shall not be eligible to
receive Awards under the Plan. The Board, or other appropriate committee or
person to the extent permitted pursuant to the last sentence of Section 2, shall
from time to time select from among such eligible persons those who will receive
Awards under the Plan.

 

6. Types of Awards

The Board may offer Awards under the Plan in any form of equity-based interest,
equity-based incentive or performance-based stock incentive in Common Stock of
the Company or any combination thereof. The type, terms and conditions and
restrictions of an Award shall be determined by the Board at the time such Award
is made to a Participant.

An Award shall be made at the time specified by the Board, shall be subject to
such conditions or restrictions as may be imposed by the Board and shall conform
to the general rules applicable under the Plan as well as any special rules then
applicable under federal tax laws or regulations or the federal securities laws
relating to the type of Award granted.

Without limiting the foregoing, Awards may take the following forms and shall be
subject to the following rules and conditions:

 

  6.1 Options

An option is an Award that entitles the holder on exercise thereof to purchase
Common Stock at a specified exercise price. Options granted under the Plan are
not intended to meet the requirements of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

2



--------------------------------------------------------------------------------

6.1.1 Option Price. The price at which Common Stock may be purchased upon
exercise of an option shall be determined by the Board.

6.1.2 Option Grants. The granting of an option shall take place at the time
specified by the Board. Options shall be evidenced by option agreements. Such
agreements shall conform to the requirements of the Plan, and may contain such
other provisions (including but not limited to vesting and forfeiture
provisions, acceleration, change of control, protection in the event of merger,
consolidations, dissolutions and liquidations) as the Board shall deem
advisable. Option agreements shall expressly state whether an option grant is
intended to qualify as an incentive stock option or non-statutory option.

6.1.3 Option Period. An option will become exercisable at such time or times
(which may be immediately or in such installments as the Board shall determine)
and on such terms and conditions as the Board shall specify. The option
agreements shall specify the terms and conditions applicable in the event of an
option holder’s termination of employment during the option’s term.

Any exercise of an option must be in writing, signed by the proper person and
delivered or mailed to the Company, accompanied by (1) any additional documents
required by the Board and (2) payment in full in accordance with Section 6.1.4
for the number of shares for which the option is exercised.

6.1.4 Payment of Exercise Price. Stock purchased on exercise of an option shall
be paid for as follows: (1) in cash or by check (subject to such guidelines as
the Company may establish for this purpose), bank draft or money order payable
to the order of the Company or (2) if so permitted by the instrument evidencing
the option (or in the case of a non-statutory option, by the Board at or after
grant of the option), (i) through the delivery of shares of Common Stock that
have been outstanding for at least six months (unless the Board expressly
approves a shorter period) and that have a fair market value (determined in
accordance with procedures prescribed by the Board) equal to the exercise price,
(ii) by delivery of a promissory note of the option holder to the Company,
payable on such terms as are specified by the Board, (iii) by delivery of an
unconditional and irrevocable undertaking by a broker to deliver promptly to the
Company sufficient funds to pay the exercise price, or (iv) by any combination
of the foregoing permissible forms of payment.

6.1.5 Buyout Provision. The Board may at any time offer to buy out for a payment
in cash, shares of Common Stock, deferred stock or restricted stock, an option
previously granted, based on such terms and conditions as the Board shall
establish and communicate to the option holder at the time that such offer is
made.

 

  6.2 Restricted and Unrestricted Stock

An Award of restricted stock entitles the recipient thereof to acquire shares of
Common Stock upon payment of the purchase price subject to restrictions
specified in the instrument evidencing the Award.

 

3



--------------------------------------------------------------------------------

6.2.1 Restricted Stock Awards. Awards of restricted stock shall be evidenced by
restricted stock agreements. Such agreements shall conform to the requirements
of the Plan, and may contain such other provisions (including restriction and
forfeiture provisions, change of control, protection in the event of mergers,
consolidations, dissolutions and liquidations) as the Board shall deem
advisable.

6.2.2 Restrictions. Until the restrictions specified in a restricted stock
agreement shall lapse, restricted stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of, and upon certain conditions
specified in the restricted stock agreement, must be resold to the Company for
the price, if any, specified in such agreement. The restrictions shall lapse at
such time or times, and on such conditions, as the Board may specify. The Board
may at any time accelerate the time at which the restrictions on all or any part
of the shares shall lapse.

6.2.3 Rights as a Stockholder. A Participant who acquires shares of restricted
stock will have all of the rights of a Stockholder with respect to such shares
including the right to receive dividends and to vote such shares. Unless the
Board otherwise determines, certificates evidencing shares of restricted stock
will remain in the possession of the Company until such shares are free of all
restrictions under the Plan.

6.2.4 Purchase Price. The purchase price of shares of restricted stock shall be
determined by the Board, in its sole discretion.

6.2.5 Other Awards Settled With Restricted Stock. The Board may provide that any
or all the Common Stock delivered pursuant to an Award will be restricted stock.

6.2.6 Unrestricted Stock. The Board may, in its sole discretion, sell to any
Participant shares of Common Stock free of restrictions under the Plan for a
price determined by the Board, but which may not be less than the par value per
share of the Common Stock.

 

  6.3 Deferred Stock

6.3.1 Deferred Stock Award. A deferred stock Award entitles the recipient to
receive shares of deferred stock, which is Common Stock to be delivered in the
future. Delivery of the Common Stock will take place at such time or times, and
on such conditions, as the Board may specify. The Board may at any time
accelerate the time at which delivery of all or any part of the Common Stock
will take place.

6.3.2 Other Awards Settled with Deferred Stock. The Board may, at the time any
Award described in this Section 6 is granted, provide that, at the time Common
Stock would otherwise be delivered pursuant to the Award, the Participant will
instead receive an instrument evidencing the right to future delivery of
deferred stock.

 

4



--------------------------------------------------------------------------------

  6.4 Performance Awards

6.4.1 Performance Awards. A performance Award entitles the recipient to receive,
without payment, an amount, in cash or Common Stock or a combination thereof
(such form to be determined by the Board), following the attainment of
performance goals. Performance goals may be related to personal performance,
corporate performance, departmental performance or any other category of
performance deemed by the Board to be important to the success of the Company.
The Board will determine the performance goals, the period or periods during
which performance is to be measured and all other terms and conditions
applicable to the Award.

6.4.2 Other Awards Subject to Performance Conditions. The Board may, at the time
any Award described in this Section 6 is granted, impose a condition or
conditions (in addition to any conditions specified or authorized in this
Section 6 of the Plan) that performance goals be met prior to the Participant’s
realization of any payment or benefit under the Award.

 

7. Purchase Price and Payment

Except as otherwise provided in the Plan, the purchase price of Common Stock to
be acquired pursuant to an Award shall be the price determined by the Board,
provided that such price shall not be less than the par value of the Common
Stock. Except as otherwise provided in the Plan, the Board may determine the
method of payment of the exercise price or purchase price of an Award granted
under the Plan and the form of payment. The Board may determine that all or any
part of the purchase price of Common Stock pursuant to an Award has been
satisfied by past services rendered by the Participant. The Board may agree at
any time, upon request of the Participant, to defer the date on which any
payment under an Award will be made.

 

8. Loans and Supplemental Grants

The Company may make a loan to a Participant, either on or after the grant to
the Participant of any Award, in connection with the purchase of Common Stock
under the Award or with the payment of any obligation incurred or recognized as
a result of the Award. The Board will have full authority to decide whether the
loan is to be secured or unsecured or with or without recourse against the
borrower, the terms on which the loan is to be repaid and the conditions, if
any, under which it may be forgiven.

In connection with any Award, the Board may at the time such Award is made or at
a later date, provide for and make a cash payment to the participant not to
exceed an amount equal to (a) the amount of any federal, state and local income
tax or ordinary income for which the Participant will be liable with respect to
the Award, plus (b) an additional amount on a grossed-up basis necessary to make
him or her whole after tax, discharging all the participant’s income tax
liabilities arising from all payments under the Plan.

 

5



--------------------------------------------------------------------------------

9. Change in Control

 

  9.1 Impact of Event

In the event of a “Change in Control” as defined in Section 9.2, as applicable,
the following provisions shall apply, unless the agreement evidencing the Award
otherwise provides (by specific explicit reference to Section 9.2 below). If a
Change in Control occurs while any Awards are outstanding, then, effective upon
the Change in Control, (i) each outstanding stock option or other stock-based
Award awarded under the Plan that was not previously exercisable and vested
shall become immediately exercisable in full and vested, and will no longer be
subject to a right of repurchase by the Company, (ii) each outstanding
restricted stock award or other stock-based Award subject to restrictions and to
the extent not fully vested, shall be deemed to be fully vested, free of
restrictions and conditions and no longer subject to a right of repurchase by
the Company, and (iii) deferral limitations and conditions that relate solely to
the passage of time, continued employment or affiliation will be waived and
removed as to deferred stock Awards and performance Awards; performance of other
conditions (other than conditions relating solely to the passage of time,
continued employment or affiliation) will continue to apply unless otherwise
provided in the agreement evidencing the Award or in any other agreement between
the Participant and the Company or unless otherwise agreed by the Board.

 

  9.2 Definition of “Change in Control”

“Change in Control” means an event or occurrence set forth in any one or more of
subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Common Stock”) or (ii) the combined
voting power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions of shares of Common Stock shall not constitute a Change in Control:
(i) any acquisition by the Company, (ii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iii) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i) and
(ii) of subsection (c) of this definition; or

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the board of directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board as of December 10,
2001 or (ii) who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Board was recommended or

 

6



--------------------------------------------------------------------------------

endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (ii) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Common Stock and Outstanding Voting Securities, respectively; and
(ii) no Person (excluding the Acquiring Corporation or any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 40% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors; or

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

10. General Provisions

 

  10.1 Documentation of Awards

Awards will be evidenced by written instruments, which may differ among
Participants, prescribed by the Board from time to time. Such instruments may be
in the form of agreements to be executed by both the Participant and the Company
or certificates, letters or similar instruments which need not be executed by
the participant but acceptance of which will evidence agreement to the terms
thereof. Such instruments shall conform to the requirements of the Plan and may
contain such other provisions (including provisions relating to events of
merger, consolidation, dissolution and liquidations, change of control and
restrictions affecting either the agreement or the Common Stock issued
thereunder), as the Board deems advisable.

 

  10.2 Rights as a Stockholder

Except as specifically provided by the Plan or the instrument evidencing the
Award, the

 

7



--------------------------------------------------------------------------------

receipt of an Award will not give a Participant rights as a Stockholder with
respect to any shares covered by an Award until the date of issue of a stock
certificate to the participant for such shares.

 

  10.3 Conditions on Delivery of Stock

The Company will not be obligated to deliver any shares of Common Stock pursuant
to the Plan or to remove any restriction from shares previously delivered under
the Plan (a) until all conditions of the Award have been satisfied or removed,
(b) until, in the opinion of the Company’s counsel, all applicable federal and
state laws and regulations have been complied with, (c) if the outstanding
Common Stock is at the time listed on any stock exchange, until the shares have
been listed or authorized to be listed on such exchange upon official notice of
issuance, and (d) until all other legal matters in connection with the issuance
and delivery of such shares have been approved by the Company’s counsel. If the
sale of Common Stock has not been registered under the Securities Act of 1933,
as amended, the Company may require, as a condition to exercise of the Award,
such representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such act and may require that the certificates
evidencing such Common Stock bear an appropriate legend restricting transfer.

If an Award is exercised by the participant’s legal representative, the Company
will be under no obligation to deliver Common Stock pursuant to such exercise
until the Company is satisfied as to the authority of such representative.

 

  10.4 Tax Withholding

The Company will withhold from any cash payment made pursuant to an Award an
amount sufficient to satisfy all federal, state and local withholding tax
requirements (the “withholding requirements”).

In the case of an Award pursuant to which Common Stock may be delivered, the
Board will have the right to require that the participant or other appropriate
person remit to the Company an amount sufficient to satisfy the withholding
requirements, or make other arrangements satisfactory to the Board with regard
to such requirements, prior to the delivery of any Common Stock. If and to the
extent that such withholding is required, the Board may permit the participant
or such other person to elect at such time and in such manner as the Board
provides to have the Company hold back from the shares to be delivered, or to
deliver to the Company, Common Stock having a value calculated to satisfy the
withholding requirement.

 

  10.5 Transferability of Awards

Except as may be authorized by the Board, in its sole discretion, no Award
(other than an Award in the form of an outright transfer of cash or Common Stock
not subject to any restrictions) may be sold, assigned, transferred, pledged or
otherwise encumbered other than by will or the laws of descent and distribution,
and during a Participant’s lifetime an Award requiring exercise may be exercised
only by him or her (or in the event of incapacity, the person or persons
properly appointed to act on his or her behalf). The Board may, in its
discretion,

 

8



--------------------------------------------------------------------------------

determine the extent to which Awards granted to a Participant shall be
transferable, and such provisions permitting or acknowledging transfer shall be
set forth in the written agreement evidencing the Award executed and delivered
by or on behalf of the Company and the Participant.

 

  10.6 Adjustments in the Event of Certain Transactions

(a) In the event of a stock dividend, stock split or combination of shares, or
other distribution with respect to holders of Common Stock other than normal
cash dividends, the Board will make (i) appropriate adjustments to the maximum
number of shares that may be delivered under the Plan under Section 4 above and
(ii) appropriate adjustments to the number and kind of shares of stock or
securities subject to Awards then outstanding or subsequently granted, any
exercise prices relating to Awards and any other provisions of Awards affected
by such change.

(b) In the event of any recapitalization, merger or consolidation involving the
Company, any transaction in which the Company becomes a subsidiary of another
entity, any sale or other disposition of all or a substantial portion of the
assets of the Company or any similar transaction, as determined by the Board,
the Board in its discretion may make appropriate adjustments to outstanding
Awards to avoid distortion in the operation of the Plan.

 

  10.7 Employment Rights

Neither the adoption of the Plan nor the grant of Awards will confer upon any
person any right to continued employment with the Company or any subsidiary or
interfere in any way with the right of the Company or subsidiary to terminate
any employment relationship at any time or to increase or decrease the
compensation of such person. Except as specifically provided by the Board in any
particular case, the loss of existing or potential profit in Awards granted
under the Plan will not constitute an element of damages in the event of
termination of an employment relationship even if the termination is in
violation of an obligation of the Company to the employee.

Whether an authorized leave of absence, or absence in military or government
service, shall constitute termination of employment shall be determined by the
Board at the time. For purposes of this Plan, transfer of employment between the
Company and its subsidiaries shall not be deemed termination of employment.

 

  10.8 Other Employee Benefits

The value of an Award granted to a Participant who is an employee, and the
amount of any compensation deemed to be received by an employee as a result of
any exercise or purchase of Common Stock pursuant to an Award or sale of shares
received under the Plan, will not constitute “earnings” or “compensation” with
respect to which any other employee benefits of such employee are determined,
including without limitation benefits under any pension, stock ownership, stock
purchase, life insurance, medical, health, disability or salary continuation
plan.

 

9



--------------------------------------------------------------------------------

  10.9 Legal Holidays

If any day on or before which action under the Plan must be taken falls on a
Saturday, Sunday or legal holiday, such action may be taken on the next
succeeding day not a Saturday, Sunday or legal holiday.

 

  10.10 Foreign Nationals

Without amending the Plan, Awards may be granted to persons who are foreign
nationals or employed outside the United States or both, on such terms and
conditions different from those specified in the Plan, as may, in the judgment
of the Board, be necessary or desirable to further the purpose of the Plan.

 

  10.11 Governing Law

The provisions of the Plan and all Awards made hereunder shall be governed by
and interpreted in accordance with the laws of the State of Delaware, without
regard to any applicable conflicts of law.

 

11. Termination and Amendment

The Plan shall remain in full force and effect until terminated by the Board.
Subject to the last sentence of this Section 11, the Board may at any time or
times amend the Plan or any outstanding Award for any purpose that may at the
time be permitted by law, or may at any time terminate the Plan as to any
further grants of Awards. No amendment of the Plan or any agreement evidencing
Awards under the Plan may adversely affect the rights of any participant under
any Award previously granted without such participant’s consent.

 

12. Compliance with Section 409A of the Code

To the extent applicable to an Award, it is intended that this Plan and Awards
made under the Plan comply with the provisions of Section 409A of the Code and
applicable rules and regulations. The Plan and any Awards to which Section 409A
is applicable will be administered in a manner consistent with this intent, and
any provision that would cause this Plan or any Award made under the Plan to
fail to satisfy Section 409A of the Code, to the extent applicable, shall have
no force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A and may be
made by the Company without the consent of Participants to which Section 409A
shall apply).

Except as provided in individual Award agreements initially or by amendment, if
and to the extent any portion of any payment, compensation or other benefit
provided to a Participant in connection with his or her employment termination
is determined to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Participant is a specified employee
as defined in Section 409A(a)(2)(B)(i) of the Code, as determined by the Company
in accordance with its procedures, by which determination the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation

 

10



--------------------------------------------------------------------------------

or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under Code
Section 409A) (the “New Payment Date”), except as Code Section 409A may then
permit. The aggregate of any payments that otherwise would have been paid to the
Participant during the period between the date of separation from service and
the New Payment Date shall be paid to the Participant in a lump sum on such New
Payment Date, and any remaining payments will be paid on their original
schedule.

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.

As amended effective December 9, 2008

 

11